The opinion of the Court was delivered by
Woodward, J.
If it be conceded that the Act of 1854, repealing the repealing Act of 1852, revived the original Act of 1850, it cannot be maintained with any plausibility that the proceedings commenced under the Act of 1850, but put to death by the Act of 1852, were restored to life by the Act of 1854, there being no words in the latter Act indicative of legislative intention to reanimate these proceedings. They were out of the course of the com*57mon law — were special — and depended for their vitality on the provisions of the Act of 1850. The assessment of damages became a lien by virtue of no other law, and when that was repealed did the lien survive ? Had any private rights vested under that lien, there might be some difficulty about the question; but the lien was to compensate damages for the extension of Hancock Street, and if no extension, then no damages, and, of course, property owners had no vested interest in a lien created for their indemnity. This was very successfully demonstrated in Hampton v. The Commonwealth, 7 Harris 333. There being no vested rights to guard, the principles asserted in 4 Yeates 395 and 10 Watts 351, are decisive of the question. The proceedings commenced were repealed with the law on which they stood; the attempt to prosecute them subsequently was effete; and the repeal of the repealing law left them as it found them, dead and buried.
The judgment is affirmed.